Citation Nr: 1629359	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to March 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in September 2009.  The RO issued a statement of the case (SOC) in April 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in June 2010.  The RO issued a supplemental statement of the case (SSOC) in July 2011, and again in September 2012.   

In February 2014, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in August 2014, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran's low back disability was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected right knee disability or left knee disability.


CONCLUSION OF LAW

Service connection for a low back disability, to include as secondary to the service-connected right knee disability or left knee disability, is not established. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the June 2008 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2008 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, and those of his peers, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent VA examinations in September 2012 and April 2014.   These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disability.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the September 2012 or April 2014, examinations were inadequate.

The Board notes that the case was remanded in February 2014.  The Board's February 2014 remand directed that the Veteran provide the names and approximate dates of treatment of all medical providers who provided treatment for a low back disability since September 2012, and that the Veteran be afforded a VA examination to determine the nature and etiology of his low back disability.  The AOJ sent a request to the Veteran for the names and addresses of all medical care providers in March 2014, however to date the Veteran has not responded.  The  Veteran was afforded a VA examination in April 2014.  A SSOC was issued in August 2014.  Accordingly, the requirements of the February 2014, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").



III. Factual Background and Analysis

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2012, the Veteran was diagnosed with mild lumbar degenerative disc disease with secondary myofascial pain of the lumbar back.   Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the STRs are silent for documentation of a low back disability.  The Veteran was in a motor vehicle accident in 1997, and subsequently complained of knee pain predominantly, and on one occasion in December 1997 he complained of mid-back pain.  There is no evidence in the  Veteran's STRs of a back condition.  

VA treatment records from the North Texas Health Care System from 2001 through 2007, and from the Harris Methodist Hospital 2009 records, do not reveal a history of treatment for a chronic back condition.  The first post-service diagnosis was in September 2012, at the Dallas VAMC examination.  At the examination, the Veteran was diagnosed with mild lumbar degenerative disc disease with secondary myofascial pain of the lumbar back.  The Veteran's active duty ended in 2000.  This lengthy period without treatment for the disorder weighs heavily against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the most probative evidence of record is against the claim.

The Veteran was afforded a VA examination in September 2012.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner noted the Veteran has mild lumbar degenerative disc disease with secondary myofascial pain of the lumbar back.  He was in a motor vehicle accident while on active duty in 1997, but did not have lumbar issues at that time.  He suffered from a knee injury, and reported receiving a spinal anesthetic during service that he believed was associated with his back pain.  He reported bilateral lower lumbar muscular pain without radicular radiation of symptoms.  He reported an increase in pain with standing over an hour, and with repetitive bending and lifting.  He had bilateral lower lumbar muscular tenderness, but no guarding or muscle spasms.  Imaging studies of the thoracolumbar spine were performed and the results document arthritis.  The examiner concluded it is less likely than not that the current lumbar condition was caused by or a result of the Veteran's spinal anesthetic.  The rationale provided was that the service treatment records do not indicate any lumbar symptoms around the time of the administration of the spinal anesthetic.  The examiner noted there is no medical authority or peer reviewed medical literature which supports the contention that spinal anesthesia can be causative of lumbar degenerative disease.  The Veteran noted the onset of lumbar pain a year after the surgery and not contemporary to it.  The examiner determined it is less likely as not that the Veteran's lumbar condition was caused by or a result of active military service.  Further rationale provided was that in 1997 following the motor vehicle accident, he was treated and there was no indication of a lumbar condition found at that time.  

In April 2014 the Veteran underwent another VA examination.  The Veteran reported low back pain since his knee arthroscopy in 1998 when he was given an epidural for his anesthetic.  He reported pain across the L4-S1 region laterally through the paralumbar musculature.  The Veteran reported difficulty walking, and standing for long periods, and a tingling sensation in his lower back and mid-back on occasion.  The examiner noted that the subjective complaints were not met by the documented objective clinical findings.  The Veteran had no significant alteration of gait, there was no significant difference in limb lengths, his pelvis was level and Trendelenburg signs were negative.  The examiner concluded the Veteran's low back issues are less than 50% likely to be due to or aggravated by his service connected knee disorders.  As to whether or not the Veteran's low back problems are related to an incident that occurred during his active service, the Veteran asserted this, however the examiner noted there is no documentation of an incident during service that caused a lumbar spine condition.  The records do not substantiate the Veteran's clinical history, and therefore, the examiner concluded, it is less likely than not that his lumbar spine condition is related to service.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinions were provided by VA examiners who possess the necessary education, training, and expertise to provide the requested opinion.  The opinions are shown to have been based on a review of the Veteran's record and are  accompanied by a sufficient explanation based on sound medical principles.  It is also clear from the April 2014, examination report that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological  relationship between the Veteran's current low back disability and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinions to be dispositive of the direct service connection nexus question presented in this case.

The Board will now address secondary service connection.

The first element of secondary service connection requires evidence of a current disorder. As noted above, a current diagnosis has been established. 

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran has asserted that as a result of in-service treatment for his left knee with an anesthetic, he has a low back disability.  The Veteran is service connected for a left knee and right knee condition, thus the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, there is not one positive medical opinion of record on the issue of secondary service connection.  

As stated above, the April 2014 VA examiner indicated that the subjective complaints are not in accord with the objective clinical findings.  The Veteran did not have a significant alteration of gait when he was observed walking away from the examining room, and there was no significant difference in limb lengths.  The examiner noted the Veteran's pelvis was essentially level, and Trendelenburg signs were negative.  The examiner concluded that the it was less likely than not that the Veteran's low back issues are due to or aggravated by his service-connected knee disorders.

The VA examiner clearly reviewed the evidence in the claims folder.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's low back disability was not related to his service-connected knee conditions based on sound medical principles.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

The Board is cognizant that the Veteran has asserted that his back disability is related to the spinal anesthesia he received in connection to his knee condition.  The Veteran's mother and grandmother submitted statements noting that the Veteran walks bent over, favoring one side, and routinely complains of back spasms and pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's low back disability is etiologically related to an incident during service, and/or due to his service connected knee conditions, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's or his peers assertions that his currently diagnosed low back disability is in any way related to his military service or his right knee disability or left knee disability.

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's back condition is properly afforded such consideration, as he has been diagnosed with arthritis, and arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran currently contends that he has had back problems ever since service, his assertion is inconsistent with the evidence contemporaneous to his military service and post-service medical evidence which detail the Veteran's many contacts with 
health care professionals to include evaluations for other orthopedic complaints and conditions, but which ultimately show the onset of a chronic back disability many years after service.  The Veteran was first diagnosed with a back disability in 2012, more than 10 years after his separation from active.  The first manifestation and diagnosis of arthritis was not within a year of service, but in 2012.  Thus, there is no credible evidence of continuity of symptomatology.  In any event, the Board finds that any relationship between the current back disability and symptoms of back problems experienced over the years must be established by medical evidence because a disease process affecting the back may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the more probative medical opinion evidence shows that no such relationship exists.  In so finding, the Board also notes that there is no credible evidence of record that the Veteran's low back disability manifested to a compensable degree within one year of the Veteran's discharge from service. Instead, the probative evidence of record shows that the Veteran's low back disability did not manifest until several years after service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The claim of entitlement to service connection for a low back disability, to include as secondary to the service-connected right knee disability, and left knee disability,  is not warranted.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to the service-connected left knee disability or right knee disability, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


